'AO 24JB (CASO Rev. 1/19) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                      V.                                (For Offenses Committed On or After November I, 1987)
          GERARDO VILLALOBOS-SANCHEZ (1)
                                                                           Case Number:         3:19-CR-04021-AJB

                                                                        CHRISTIAN HAM
                                                                        Defendant's Attorney
                                      093 99-041
 USM Number
                                                                                                                   FILED
 • -
 THE DEFENDANT:
 lZl pleaded guilty to count(s)             ONE (1) OF THE INFORMATION                                        I....FEB fl 52020
                                                                                                             ___   _       ·-
                                                                                                                       -.;.~   ,,...
                                                                                                        SOUTHER!\ DIS ... R!CT OF C ).IFCJRNIA
                                                                                                                                                I
 D      was found guilty on count(s)                                                                    BY                              I '-'DEPUTY

        after a plea of not guilty.                                                                                                     I

 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title and Section/ Nature of Offense                                                                                                  Count
 18: 1542 - False Statement In Application and Use Of A United States Passport (Felony)                                                     1




     The defendant is sentenced as provided in pages 2 through                     2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
  D     The defendant has been found not guilty on count( s)

  D     Count(s)                                                   is           dismissed on the motion of the United States.

  1Z]   Assessment: $100.00 - REMITTED


  D      JVTA Assessment*:$

         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  lZl    Fine waived                  •    Forfeiture pursuant to order filed                                              , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                               . ANTHONY J. BATTAGLIA
                                                                              ITED STATES DISTRICT J
'Ao 24'sB (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                GERARDO VILLALOBOS-SANCHEZ (I)                                           Judgment - Page 2 of2
CASE NUMBER:              3: 19-CR-04021.-AJB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 EIGHT (8) MONTHS




  •    Sentence imposed pursuant to Title 8 USC Section 1326(b).
  •    The court makes the following recommendations to the Bureau of Prisons:




  •    The defendant is remanded to the custody of the United States Marshal.

  D     The defendant must surrender to the United States Marshal for this district:
        •   at _ _ _ _ _ _ _ _ A.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

        •    as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
  •     Prisons:
        •    on or before
        D     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                    3:19-CR-04021-AJB
